Case: 4:20-cv-00690-JAR Doc. #: 17 Filed: 06/05/20 Page: 1 of 3 PagelD #: 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

YIELD NATION, LLC and
BENJAMIN BUCKWALTER,

Plaintiffs, No. 4:20-cv-00690-JAR
Vs.

ADAM CLARK, etal

me ee ee ee ee eee ee et

Defendants.

PLAINTIFFS’ CERTIFICATE OF SERVICE TO DEFENDANTS, KEVIN SCHWERS &
AMELIA SCHWERS, OF ORDER SETTING TELECONFERENCE ON PLAINTIFFS’
MOTION FOR TEMPORARY RESTRAINING ORDER

 

The undersigned certifies that he provided to Defendants, Kevin Schwers and
Amelia Schwers, a copy of the Order entered by this Court dated June 2, 2020 setting
Plaintiffs’ Motion for Temporary Restraining Order for teleconference on June 11, 2020
at 2:30 p.m. and further states that this was provided to Defendants, Kevin Schwers

and Amelia Schwers, by electronic mail and via USPS, along with a copy of this

Up

SUDDARTH & KOOR, L.L.C.
ANDREW H. KOOR, #35384MO
Attorney for Plaintiffs

755 West Terra Lane

O'Fallon, MO 63366

(636) 240-7644

(636) 240-4644-facsimile
akoor@suddarthandkoor.com

Certificate of Service this 5th day of June, 2020.

 
Case: 4:20-cv-00690-JAR Doc. #: 17 Filed: 06/05/20 Page: 2 of 3 PagelD #: 45
Case: 4:20-cv-00690-JAR Doc. #: 15 Filed: 06/02/20 Page: 1 of 1 PagelD #: 36

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
YIELD NATION, LLC, and )
BENJAMIN BUCK WALTER, )
Plaintiffs,
Vv. No. 4:20-cv-00690-JAR
ADAM CLARK, et al.,
Defendants.

ORDER

Before the Court is Plaintiffs’ Motion for a Temporary Restraining Order. (Doc. No. 1).
The Court recognizes that Plaintiffs have requested a hearing date of June 4, 2020. (Doc. No. 9).
On the Court’s own motion, the hearing will be continued to June 11, 2020.

IT IS HEREBY ORDERED that the Court will hold a hearing on Plaintiffs’ motion for a
temporary restraining order via telephone conference on Thursday, June 11, 2020 at 2:30 p.m.

IT IS FURTHER ORDERED that Counsel and participants are directed to call the
conference toll free at 1-877-810-9415. The access code to enter the telephone conference for all
participants is: 7519116.

IT IS FURTHER ORDERED that Plaintiffs shall file proof and manner of notice to the
named Defendants prior to the hearing.

Dated this 2™ day of June, 2020.

Blu Low

iGHN A. ROSS

UNITED STATES DISTRICT JUDGE
Case: 4:20-cv-00690-JAR Doc. #: 17 Filed: 06/05/20 Page: 3 of 3 PagelD #: 46

Icaulfield@suddarthandkoor.com

 

as =
From: Icaulfield@suddarthandkoor.com
Sent: Friday, June 5, 2020 2:45 PM
To: ‘kschwers@me.com’
Subject: Yield Nation, LLC v. Clark & Schwers
Attachments: COS.Notice.Schwers.pdf
Importance: High

TO: Kevin Schwers & Amelia Schwers

Attached to this email please find the Order entered by the United States District Court, Eastern District of
Missouri, setting Plaintiffs Motion for Temporary Restraining Order for teleconference on June 11, 2020 at
2:30 p.m.

Linda Caulfield

Office Manager

Suddarth & Koor, L.L.C.
Attorneys at Law

755 West Terra Lane
O’Fallon, MO 63366
(636) 240-7644

(636) 240-4644 — facsimile

This message was sent by Suddarth & Koor, L.L.C., Attorneys at Law. The information contained in this e-mail transmission is legally
privileged and confidential information intended only for the use of the individual or entity named above. If the reader of this
transmission is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this transmission is
strictly prohibited. If you have received this transmission in error, please call (636) 240-7644 and destroy all copies this communication
and any attachments.

NOTE: The Missouri Bar Disciplinary Counsel requires all Missouri lawyers to notify all recipients of e-mail that (1) e-mail
communication is not a secure method of communication, (2) any e-mail that is sent fo you or by you may be copied and held by
various computes it passes through as it goes from me to you or vice versa, (3) persons not participating in our communication may
intercept our communications by improperly accessing your computer or my computer or even some computer unconnected to either of
us which the e-mail passes through. | am communicating to you via e-mail because you have consented to receive
communications via this medium. If you change your mind or want future communications to be sent in a different fashion,
please let me know AT ONCE.
